Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder
Claims 1, 11-15 and 17-20 are allowable. Claims 2-10, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species I-V, as set forth in the Office action mailed on 9/16/20, is hereby withdrawn and claims 2-10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Examiner’s Statement of Reasons for Allowance
Claims 1-15 and 17-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “wherein the antenna module further comprises a support member disposed on a lower surface of the connection member opposing the upper surface of the connection member, and wherein the support member includes core vias electrically connected to a corresponding third wire of the at least one wiring layer.” 
Claims 2-11 and 17 depend therefrom.

Claims 13-15 depend therefrom.
Regarding independent claim 18, patentability exists, at least in part, with the claimed features of “a first chip antenna having a first dielectric body and first and second electrodes disposed on two opposing surfaces of the first dielectric body in a direction substantially parallel with the at least one patch antenna, wherein the first dielectric body has a dielectric constant Dk greater than a dielectric constant of the at least one insulating layer, and wherein at least one of the first and second electrodes is electrically connected to a corresponding second wire of the at least one wiring layer.”
Claims 19-20 depend therefrom.
Ajioka et al. (US 2005/0088260; of record) teach some elements of the claimed invention including An antenna module comprising: a connection member including at least one wiring layer and at least one insulating layer; and an antenna package disposed on an upper surface of the connection member in a first direction, wherein the antenna package includes: a plurality of patch antennas; a plurality of feed vias in which a first end of each thereof is electrically connected to each of the plurality of patch antennas and a second end of each thereof is electrically connected to a corresponding first wire of the at least one wiring layer; first and second electrodes respectively disposed to be not in 
However, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HASAN ISLAM/Primary Examiner, Art Unit 2845